PER CURIAM:
On December 8,1987, at approximately 9:00 p.m. claimant was operating her 1987 Mazda on Route 88 near Bethlehem, Ohio County, when her vehicle struck a hole. A rim had to be replaced at a cost of $250.00 and one tire replaced at a cost of $110.00.
Claimant testified that at the time of the incident it was dark, rainy and foggy. The highway had several holes. She estimated the hole to be six to eight inches deep and as wide as a tire. The hole extended for at least six inches form the berm into the travel portion of the highway. The claimant travels this route two to three times a week, but she had not observed the hole when she last travelled it.
*168The State is neither an insurer nor a guarantor of the safety of motorists travelling on its highways. Adkins vs. Sims, 130 W.Va. 645 (1947). In order for the respondent to be found liable, it must be shown that the respondent had notice, either actual or constructive, of the defect in the road. As no evidence was presented that the respondent had notice, the claim must be denied.
Claim disallowed.